UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 3)* Under the Securities Exchange Act of 1934 THE WILLIAMS COMPANIES, INC. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Keith Meister Patrick J. Dooley, Esq. Corvex Management LP 712 Fifth Avenue, 23rd Floor New York, New York 10019 (212) 474-6700 Eric W. Mandelblatt Soroban Capital Partners LLC 444 Madison Avenue, 21st Floor New York, New York 10022 (212) 314-1300 COPIES TO: Jeffrey Kochian, Esq. Akin Gump Strauss Hauer & Feld LLP One Bryant Park New York, NY 10036 (212) 872-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 5, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [X]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following page(s) Page 1 of 9 Pages CUSIP No. 969457100 Page 2 of 9 Pages 1Names of Reporting Persons CORVEX MANAGEMENT LP 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares 32,577,960* Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 32,577,960* 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 51,213,361*† 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.49*†% 14Type of Reporting Person (See Instructions) PN; IA * See Items 5 and 6. † Includes all shares beneficially owned by all Reporting Persons and excludes cash-settled swaps and options disclosed in Item 6 referencing an additional 16,863,599 shares, which, if aggregated with such beneficially owned shares, represent an aggregate economic interest in 68,076,960 share equivalents representing 9.96% of the outstanding shares. CUSIP No. 969457100 Page 3 of 9 Pages 1Names of Reporting Persons KEITH MEISTER 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares 32,577,960* Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 32,577,960* 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 51,213,361*† 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) * [] 13Percent of Class Represented By Amount in Row (11) 7.49*†% 14Type of Reporting Person (See Instructions) IN; HC * See Items 5 and 6. † Includes all shares beneficially owned by all Reporting Persons and excludes cash-settled swaps and options disclosed in Item 6 referencing an additional 16,863,599 shares, which, if aggregated with such beneficially owned shares, represent an aggregate economic interest in 68,076,960 share equivalents representing 9.96% of the outstanding shares. CUSIP No. 969457100 Page 4of 9 Pages 1Names of Reporting Persons SOROBAN MASTER FUND LP 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization CAYMAN ISLANDS 7 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 8 Shared Voting Power 18,635,401* Reporting Person With 9 Sole Dispositive Power 0 10 Shared Dispositive Power 18,635,401* 11Aggregate Amount Beneficially Owned by Each Reporting Person 51,213,361*† 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.49*†% 14Type of Reporting Person (See Instructions) PN * See Items 5 and 6. † Includes all shares beneficially owned by all Reporting Persons and excludes cash-settled swaps and options disclosed in Item 6 referencing an additional 16,863,599 shares, which, if aggregated with such beneficially owned shares, represent an aggregate economic interest in 68,076,960 share equivalents representing 9.96% of the outstanding shares. CUSIP No. 969457100 Page 5 of 9 Pages 1Names of Reporting Persons SOROBAN CAPITAL PARTNERS LLC 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 8 Shared Voting Power 18,635,401* Reporting Person With 9 Sole Dispositive Power 0 10 Shared Dispositive Power 18,635,401* 11Aggregate Amount Beneficially Owned by Each Reporting Person 51,213,361*† 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.49*†% 14Type of Reporting Person (See Instructions) OO, IA * See Items 5 and 6. † Includes all shares beneficially owned by all Reporting Persons and excludes cash-settled swaps and options disclosed in Item 6 referencing an additional 16,863,599 shares, which, if aggregated with such beneficially owned shares, represent an aggregate economic interest in 68,076,960 share equivalents representing 9.96% of the outstanding shares. CUSIP No. 969457100 Page 6 of 9 Pages 1Names of Reporting Persons ERIC W. MANDELBLATT 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 8 Shared Voting Power 18,635,401* Reporting Person With 9 Sole Dispositive Power 0 10 Shared Dispositive Power 18,635,401* 11Aggregate Amount Beneficially Owned by Each Reporting Person 51,213,361*† 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.49*†% 14Type of Reporting Person (See Instructions) HC, IN * See Items 5 and 6. † Includes all shares beneficially owned by all Reporting Persons and excludes cash-settled swaps and options disclosed in Item 6 referencing an additional 16,863,599 shares, which, if aggregated with such beneficially owned shares, represent an aggregate economic interest in 68,076,960 share equivalents representing 9.96% of the outstanding shares. CUSIP No. 969457100 Page 7 of 9 Pages This Amendment No. 3 supplements the information set forth in the Schedule 13D filed by Corvex Management LP, Keith Meister, Soroban Master Fund LP, Soroban Capital Partners LLC, and Eric W. Mandelblatt with the United States Securities and Exchange Commission on December 16, 2013, as amended from time to time (as amended, the “Schedule 13D”) relating to the shares of Common Stock, par value $1.00 per share (the “Shares”) of The Williams Companies, Inc., a Delaware corporation (the “Issuer”). Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant. The Schedule 13D is supplementally amended as follows. Item 3. Source and Amount of Funds or Other Consideration. The responses to Items 4, 5 and 6 of this Schedule 13D are incorporated herein by reference. The Reporting Persons acquired the Shares as follows: (a)Corvex used working capital of the Corvex Funds to purchase the 32,577,960 Shares reported herein that are beneficially owned by the Corvex Persons.The total purchase price for such 32,577,960 Shares was approximately $1,198,731,163. (b)SMF Fund used its working capital to purchase the 18,635,401 Shares reported herein, which are beneficially owned by the Soroban Persons.The total purchase price for such 18,635,401 Shares was approximately $629,914,794. Various of the Reporting Persons may effect purchases of securities through margin accounts maintained for them with brokers, which extend margin credit as and when required to open or carry positions in their margin accounts, subject to applicable federal margin regulations, stock exchange rules and such firms’ credit policies.Positions in Shares may be held in margin accounts and may be pledged as collateral security for the repayment of debit balances in the accounts. Item 5. Interest in Securities of the Issuer. (a) – (b) The Corvex Persons may be deemed to be the beneficial owner of 32,577,960 Shares, which collectively represent approximately 4.77% of the Issuer’s outstanding Shares.Corvex may be deemed to have sole power to vote and sole power to dispose of 32,577,960 Shares.By virtue of his position as control person of the general partner of Corvex, Mr. Meister may be considered to beneficially own such Shares. The Soroban Persons may be deemed to be the beneficial owner of 18,635,401 Shares, which represent approximately 2.73% of the Issuer’s outstanding Shares.Each of the Soroban Persons may be deemed to have shared power to vote and dispose of such Shares. The aggregate Shares reported as beneficially owned by the Corvex Persons and the Soroban Persons is 51,213,361 Shares, which collectively represent approximately 7.49% of the Issuer’s outstanding Shares.The aggregate beneficial and economic ownership interest held by the Reporting Persons (including the instruments referred to in Item 6) represents 68,076,960 Shares and Share equivalents, or approximately 9.96% of the outstanding Shares. The percentages calculated in the immediately foregoing paragraph and in the paragraphs above are calculated based on a total of 683,428,418 Shares outstanding as of October 28, 2013 as reported in the Issuer’s Quarterly Report on Form 10-Q filed by the Issuer on October 31, 2013. The filing of this Schedule 13D shall not be construed as an admission that any of the Reporting Persons is the beneficial owner of any securities covered by the Schedule 13D except to the extent expressly noted herein. (c)Except as set forth on Exhibit 2 attached hereto and as described in Item 6, there have been no transactions with respect to the Shares during the sixty days prior to the date hereof by any of the Reporting Persons. CUSIP No. 969457100 Page 8 of 9 Pages (d)Except as set forth below, no person is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares beneficially owned by any of the Reporting Persons, other than the Reporting Persons themselves. The limited partners of (or investors in) each of the private investment funds for which Corvex or its affiliates acts as general partner and/or investment adviser have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests (or investment percentages) in their respective funds. The limited partners of (or investors in) each of the private investment funds for which SCP LLC or its affiliates acts as general partner, managing member and/or investment manager have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests, limited liability company interests or investment percentages in their respective funds. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The responses to Items 3, 4 and 5 of this Schedule 13D are incorporated herein by reference. On February 5, 2014, the Corvex Persons exercised all call options described in the Schedule 13D and thereby acquired 17,774,694 Shares in the aggregate.On February 5, 2014, upon exercise of such call options, all put options described in the Schedule 13D expired in accordance with their terms. On February 5, 2014, the Reporting Persons closed out swaps referencing an aggregate of 2,400,000 Shares.Following such transaction, the notional number of Shares specified in the remaining swaps held by the Reporting Persons is 6,411,000 with respect to Corvex and 2,364,599 with respect to SMF Fund. Except for the arrangements described herein, to the best knowledge of the Reporting Persons, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any other person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to be Filed as Exhibits. Exhibit 2 – Transactions in the Shares effected in the past 60 days. CUSIP No. 969457100 Page 9 of 9 Pages SIGNATURES After reasonable inquiry and to the best of its or his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 5, 2014 CORVEX MANAGEMENT LP By: /s/ Keith Meister Keith Meister Managing Partner Date:February 5, 2014 KEITH MEISTER By: /s/ Keith Meister Date:February 5, 2014 SOROBAN MASTER FUND LP By: /s/ Eric W. Mandelblatt Eric W. Mandelblatt Authorized Signatory of its Investment Manager Date:February 5, 2014 SOROBAN CAPITAL PARTNERS LLC By: /s/ Eric W. Mandelblatt Eric W. Mandelblatt Managing Partner Date:February 5, 2014 ERIC W. MANDELBLATT By: /s/ Eric W. Mandelblatt EXHIBIT 2 TRANSACTIONS Together with Exhibit 2 previously attached to the Schedule 13D, the following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons on behalf of the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on February 5, 2014.Except as otherwise noted below, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. NATURE OF TRANSACTION DATE OF TRANSACTION AMOUNT OF SECURITIES PRICE PER SHARE / PREMIUM PER OPTION Corvex - Open Market Share Purchase 2/5/2014 Soroban - Open Market Share Purchase 2/5/2014 1,200,000
